 


 HR 258 ENR: Stolen Valor Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 258 
 
AN ACT 
To amend title 18, United States Code, with respect to fraudulent representations about having received military decorations or medals. 
 
 
1.Short titleThis Act may be cited as the Stolen Valor Act of 2013. 
2.Fraudulent representations about receipt of military decorations or medals
(a)In generalSection 704 of title 18, United States Code, is amended—
(1)in subsection (a), by striking wears,; and
(2)so that subsection (b) reads as follows:

(b)Fraudulent representations about receipt of military decorations or medalsWhoever, with intent to obtain money, property, or other tangible benefit, fraudulently holds oneself out to be a recipient of a decoration or medal described in subsection (c)(2) or (d) shall be fined under this title, imprisoned not more than one year, or both..
(b)Addition of certain other medalsSection 704(d) of title 18, United States Code, is amended—
(1)by striking If a decoration and inserting the following:

(1)In generalIf a decoration;
(2)by inserting a combat badge, after 1129 of title 10,; and
(3)by adding at the end the following:

(2)Combat badge definedIn this subsection, the term combat badge means a Combat Infantryman’s Badge, Combat Action Badge, Combat Medical Badge, Combat Action Ribbon, or Combat Action Medal..
(c)Conforming amendmentSection 704 of title 18, United States Code, is amended in each of subsections (c)(1) and (d) by striking or (b).
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
